DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits. Claims 1-20 are currently pending and addressed below. 

Information Disclosure Statement
1. 	The information disclosure statement (IDS) filed 01/05/2021 has been received and considered. It is noted that foreign reference FR3054822 does not include an English translation of the abstract as stated. If applicant wishes to include an English translation of the abstract, please do so.  

Drawings
2. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “304” has been used to designate both the airframe and the keel; based on Figure 5B it appears the keel should be labeled as reference character “360”. 
3. 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4. 	The disclosure is objected to because of the following informalities:
 In paragraph [0046], lines 6, 7, 12, and 13, refers to “first and second engine 306, 308”, when according to Figure 5A and the spec, the first and second engine is 352,354; 
In paragraph [0044], lines 13-14, refers to “the second protection section 406”, but reference number “406” as described earlier is the “second aerodynamic section” please correct to read “the second aerodynamic section 406”; 
Appropriate correction is required.
5.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
6. 	The disclosure is objected to because of the following informalities:	
a. 	 The specification included claims where according to K above, the claim or claims should commence on a separate sheet of paper. Please refer to the listing of arrangement of specifications mentioned above. 
Appropriate correction is required.

Claim Objections
7.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
For the purposes of compact prosecution, claim 19 is interpreted as depending from claim 18 and claim 20 is interpreted as depending from claim 19 in the prior art rejection section set forth below. 

Claim Rejections - 35 USC § 112
8. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	 Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “wherein the airframe keel extends longitudinally along the airframe at least 15 degrees from each side of the plane of rotation of the fan rotors.” The criticality of the 15 degrees is unknown because it is an open-ended range that doesn’t state the importance of the current limitation. Furthermore, 15 degrees is improperly constrained, and one of ordinary skill in the art would not be able to determine where a keel would be located with respect to the plane of rotation. Therefore, the scope of the claim is indefinite. 
	Claim 16 recites “wherein a length of the keel extends along the airframe at least 15 degrees from each side of the plan of rotation of the fan rotors.” The criticality of the 15 degrees is unknown because it is an open-ended range that doesn’t state the importance of the current limitation. Furthermore, 15 degrees is improperly constrained, and one of ordinary skill in the art would not be able to determine where a keel would be located with respect to the plane of rotation. Therefore, the scope of the claim is indefinite. 
Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1,3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (U.S. Patent No: 6,845,943) in view of Fort (U.S. Patent No: 7,651,053), hereinafter Chambers. 
Claim 1, Chambers teaches an aircraft (Figure 1; Col. 1, lines 35-37) comprising
an airframe (Figure 1, fuselage 110) and a first engine mounted on a first side of the airframe (Figure 1, engine nacelle 112). While Chambers does not illustrate a second engine mounted on a second side of an airframe opposite the first side of the airframe, it is implied that only a portion of the aircraft is illustrated (Col. 2, lines 21-23), and that there is a second engine opposite the first engine in order for the aircraft to be operable for longer distances. Furthermore, Chambers teaches an airframe keel (Figure 3A, blocker assembly 302) positioned on a lower portion of the wing.  
	However, Chambers does not teach an airframe keel positioned on at least one of a lower portion of the airframe or an upper portion of the airframe between the first engine and impacting the second engine. 
	Fort, in the same field of endeavor, teaches an airframe keel positioned on a lower portion of the airframe (Figure 1a, deflecting device 1). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chambers to incorporate the teachings of Fort to provide a keel centered on the lower end of the airframe (Figure 1a, deflecting device 1). One of ordinary skill in the art would have been motivated to make this modification for the benefit of preventing debris from traveling from the landing gear to the engine inlet or impacting a portion of the fuselage. 

	Regarding claim 3, which depends on claim 1, Chambers as modified by Fort  teaches that the airframe keel is retractable (Fort: Figure 1a; Abstract, lines 1-5). 
Note: Chambers teaches a keel that is retractable (Col. 3, lines 45-50).  
	
	Regarding claim 5, which depends on claim 1, Chambers as modified by Fort teaches wherein the airframe keel is positioned in line with a plane of rotation of fan rotors of the first engine and the second engine (Modified Figure 3B of Chambers below, shows a line intersecting the fan rotors of the engine nacelle (312) and the blocker assembly (302) which illustrates that the keel is in line with a plane of rotation). 
	 
	Regarding claim 6, which depends on claim 5, as best understood in light of the 112 rejection above, Chambers as modified by Fort teaches wherein the airframe keel extends longitudinally along the airframe at least 15 degrees from each side of the plane of rotation of the fan rotors. Due to the fact that the keel in Chambers is retractable (Col. 3, lines 45-50), it therefore, extends at least 15 degrees from each side of the plane of rotation of the fan rotors. 

	Regarding claim 7,  which depends on claim 1, Chambers as modified by Fort teaches wherein a height of the airframe keel is less than or equal to a diameter of fan rotors of the first engine and the second engine (Chambers: as seen in Figure 3A, the height of the keel 302 is less than the diameter of fan rotors of the first engine 312). 
	
13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers as modified by Fort as applied to claim 1 above, and further in view of Grant (U.S. Patent No: 2,649,265). 
	Regarding claim 2, which depends on claim 1, Chambers as modified by Fort teaches all the recited limitations except for the keel having an aerodynamic section including an arc. 
	Grant, in the same field of endeavor, teaches an aircraft keel (Figure 3, vertical keel 38) which includes a protection section (as seen in modified Figure 3 below) and an aerodynamic section (as seen in modified Figure 3 below), the aerodynamic section including an arc (as seen in modified Figure 3 below) that diminishes in height towards a fore end of the airframe to reduce drag forces on the airframe keel (as seen in modified Figure 3 below, the aerodynamic section of the vertical keel 38 diminishes in height towards a fore end of the central body portion 26).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the aerodynamic section of the blocker assembly of Chambers with the aerodynamic section of the vertical Keel of Grant to include an arc. One of ordinary skill in the art would have been motivated to make this modification to reduce drag, and enhance overall performance.

    PNG
    media_image1.png
    341
    631
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    259
    557
    media_image2.png
    Greyscale


14.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers as modified by Fort as applied to claim 1 above, and further in view of Thomas et al. (U.S. No: 2021/0078719), hereinafter Thomas.
	Regarding claim 4, which depends on claim 1, Chambers as modified by Fort teaches all the recited limitations except that the wing keel is positioned between the first engine and a third engine on the first side of the airframe.  	
	Thomas, in the same field of endeavor, teaches an aircraft with three engines on the first side of an airframe (as seen in Modified Figure 1 below, the fuselage 102 which is a part of the airframe has three autonomous systems 150 on each side of the airframe). 
	Therefore, it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chambers to incorporate the teachings of Thomas to provide a wing keel mounted between the first and the third engine (as seen in Modified Figure 1 and 3A below) One of ordinary skill in the art would have been motivated to make this modification to shield any debris from entering the third engine (as seen in Modified Figure 3A below). 

    PNG
    media_image3.png
    420
    633
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    352
    592
    media_image4.png
    Greyscale



	Regarding claim 8, which depends on claim 1, Chambers as modified by Fort teaches all the recited limitations except where the first engine and the second engine do not include containment systems.  
	Thomas, in the same field of endeavor, teaches a first engine and a second engine that do not include containment systems (as seen in modified Figure 1 above, there is no containment system around the first and second engine). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chambers to incorporate the teachings of Thomas to provide engines that do not have containment systems. One of ordinary skill in the art would have been motivated to make this modification for the benefit of reducing fuel consumption and weight.  

15.	 Claim 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers in view of Fort and further in view of Thomas.
Regarding claim 9, Chambers teaches an aircraft (Figure 1; Col. 1, lines 35-37) comprising 
an airframe (Figure 1, fuselage 110), and engines mounted on opposite sides of the airframe (as seen in Figure 1, one of the engines 112 is mounted on the lower wing surface 122, opposite of the fuselage 110 which is a part of the airframe). While Chambers does not illustrate a second engine mounted on opposite side of the airframe, it is implied that only a portion of the aircraft is illustrated (Col. 2, lines 21-23), and that there is a second engine on the opposite side of the airframe in order for the aircraft to be operable for longer distances. In addition, Chambers teaches a keel (Figure 1, blocker assembly 102) that deflects objects traversing a portion of the airframe (Col. 2, lines 13-18). 
	However, Chambers does not teach a keel disposed between the engines on an upper surface of the airframe or a lower surface of the airframe, and that the engines do not include containment systems.
	Fort, in the same field of endeavor, teaches a keel (Figure 1a, deflecting device 1) positioned on a lower portion of the airframe (as seen in Figure 1a the deflecting device 1 is positioned on a lower end of the Fuselage F which is a part of the airframe). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chambers to incorporate the teachings of Fort to provide a keel centered on the lower end of the airframe (Figure 1a, deflecting device 1). One of ordinary skill in the art would have been motivated to make this modification for the benefit of preventing debris from traveling from the landing gear to the engine inlet or impacting a portion of the fuselage. 
Thomas, in the same field of endeavor, teaches engines that do not include containment systems (as seen in modified Figure 1 above, there is no containment system around the first and second engines that are mounted on opposite sides of the airframe).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chambers to incorporate the teachings of Thomas to provide an engine without a containment system. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the overall weight of the aircraft. 

Regarding claim 10, which depends on claim 9, Chambers as modified does not teach a vertical stabilizer mounted to an aft portion of the airframe. 
However, Thomas in the same field of endeavor, teaches a well-known vertical stabilizer mounted to an aft portion of the airframe (Figure 1, vertical tail fin 215). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chambers to incorporate the teachings of Thomas to provide a vertical stabilizer mounted to an aft portion of the airframe. By having the vertical stabilizer mounted to an aft portion of the aircraft, the keel would then be upstream of the vertical stabilizer as taught by modified Chambers. One of ordinary skill in the art would have been motivated to make this modification because having a vertical stabilizer mounted to an aft portion of the airframe maintains the structural integrity of the aircraft. Furthermore, it is well understood that vertical stabilizers are used to keep the aircraft balanced and provide yaw stability.

	Regarding claim 11, which depends on claim 9, Chambers further teaches where a height of the keel is less than or equal to a diameter of the engines (as seen in Figure 3A, the height of the keel (blocker assembly 302) is less than the diameter of the engine nacelle 312). 

	Regarding claim 12, which depends on claim 9, Chambers further teaches a keel (Figure 3A, blocker assembly 302), which includes a first section (modified Figure 3B (2) below) disposed aft a second section ( as seen in modified Figure 3B (2) below, the first section is oriented behind the second section toward an aft end), the first section including a uniform height (as seen in Modified Figure 3B (2) below) and the second section including a height that diminishes towards a fore end of the airframe (as seen in modified Figure 3B (2) below, the height decreases from the first section to the second section towards a fore end of the airframe). 

    PNG
    media_image5.png
    342
    722
    media_image5.png
    Greyscale

	
Regarding claim 13, which depends on claim 9, Chambers further teaches where the keel (Figure 1, blocker assembly 102) is at least one of collapsible, retractable, or detachable relative to the airframe (Col. 3, lines 45-50).

	Regarding claim 14, which depends on claim 9, Chambers as modified further teaches a keel mounted on the lower surface of the wing (Figure 3A, blocker assembly 302), via fasteners (“the blocker assembly 102 includes a solid and generally rigid panel 105 that is hingedly attached to the wing 120”, Col. 3, lines 45-48). 
	However, modified Chambers does not teach that the keel is mounted onto the upper surface of the airframe or the lower surface of the airframe via fasteners. 
	Fort, in the same field of endeavor, teaches a keel mounted onto the lower surface of the airframe (Figure 1a, deflecting device 1) via fasteners (Col. 2, lines 3-5 and col. 4, lines 58-60). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chambers to incorporate the teachings of Fort to provide a keel that is mounted onto the lower surface of the airframe via fasteners. One of ordinary skill in the art, would have been motivated to make this modification to shield part of the landing gear during takeoff and landing (Fort: Col. 1, lines 36-41). Furthermore, placing the keel below the airframe would prevent debris traveling from the landing gear to the engine inlet or impacting a portion of the fuselage. 

	Regarding claim 15, which depends on claim 9, Chambers further teaches wherein the engines include fan rotors, the keel (Figure 3A, blocker assembly 302) aligned with a plan of rotation of the fan rotors (Modified Figure 3B of Chambers above, shows a line intersecting the fan rotors of the engine nacelle (312) and the blocker assembly (302) which illustrates that the keel is in line with a plane of rotation). While the fan rotors are not explicitly shown, it is known that they are at the forward end of the engine nacelle 312, which means that the keel is aligned with the plane of rotation of the fan rotors. 
 
	Regarding claim 16, which depends on claim 15, as best understood in light of the 112 rejection above, Chambers as modified further teaches wherein a length of the keel extends along the airframe at least 15 degrees from each side of the plane of rotation of the fan rotors. Due to the fact that the keel in Chambers is retractable (Col. 3, lines 45-50), it therefore, extends at least 15 degrees from each side of the plane of rotation of the fan rotors.  

	Regarding claim 17, which depends on claim 9, Chambers further teaches where a leading edge of the keel (as seen in modified Figure 3B (2) above, blocker assembly 302) includes at least one of a smaller width or height compared to a trailing edge of the keel (as seen in modified Figure 3B (2) above, there is a reduced height of the blocker assembly 302 from the trailing edge of the first section to the leading edge of the second section). 

16.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers in view of Grant. 
Claim 18, Chambers teaches a keel apparatus comprising a protection section 
Including a rectangular cross section (as seen in modified Figure 3B (3) below, which illustrates the side view of the blocker assembly 302, the protection section has a rectangular cross section), where the protection section is fixed to a body (see Abstract, lines 3-5), and the protection section deflects objects traversing least a portion of the body (as seen in Figure 2, the blocker assembly 102 includes a FOD (foreign object damage) portion 203 that blocks objects from the engine air inlet 114, Col. 4, lines 1-4). Chambers further teaches an aerodynamic section including a first end and a second end (see seen in modified Figure 3B (3) below), where the first end of the aerodynamic section is fixed to a leading edge of the protection section, the second end of the aerodynamic section including a reduced height relative to the protection section (as seen in modified Figure 3B (3) below, the height is reduced from the first end to the second end relative to the protection section). 
	However, Chambers does not teach that the aerodynamic section includes at least one arc between the first end and the second end (as seen in modified Figure 3 above, and that the second end of the aerodynamic section has a small thickness than the protection section to reduce drag force on the protection section.
	Grant, in the same field of endeavor, teaches that the aerodynamic section includes at least one arc between the first end and the second end (as seen in modified Figure 3 above), and that the second end of the aerodynamic section has a small thickness than the protection section to reduce drag force on the protection section (as seen in Figure 1 and Figure 3, the vertical keel 38 is wider as it approaches the aft end of the aircraft). In addition, the wing 29 serves as an aerodynamic surface, and as can be seen in Figure 4, it starts off sharp at the leading edge 30 and widens as it goes aft of that. 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chambers to incorporate the teachings of Grant to provide an aerodynamic section of the keel that includes an arc. One of ordinary skill in the art would have been motivated to make this modification to reduce drag, and enhance overall performance. Furthermore, it is well understood that having an aerodynamic section with a smaller thickness then the protection section as seen in Grant, would only further help reduce drag. 

Regarding Claim 19, which depends on claim 18, Chambers as modified by Grant teaches where at least one of the protection section or the aerodynamic section (as seen in Figure 2 and modified Figure 3B (3) below) includes an energy absorbing material. The blocker assembly in Chambers, is mounted onto a lower portion of the wing between the landing gear and the engine as to prevent and block debris from travelling from the landing gear into the engine inlet (as see in Figure 1, blocker assembly 102 and Abstract, lines 2-6). It is well understood that a blocking/deflecting device would contain an energy absorbing material in order to repel the objects. 



    PNG
    media_image6.png
    394
    649
    media_image6.png
    Greyscale


17. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers as modified by Grant as applied to claim 18 above, and further in view of Li, Yulong et al. (U.S. Patent No: 8,746,619), hereinafter Li. 
Regarding Claim 20, which depends on claim 19, Chambers as modified by Grant teaches all the 
recited limitations except that the energy absorbing material is a foam honeycomb with a composite skin. 
However, Li in the same field of endeavor, teaches an energy absorbing fin (Col. 3, lines 40-55), that is made of a foam honeycomb (Figure 1 and 2, honeycomb core layer 2, and Col. 2, line 38-39) with a composite skin (Col. 1, lines 47-50). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified chambers to incorporate the teachings of Li to provide an energy absorbing material with a foam honeycomb structure and a composite skin. One of ordinary skill in the art would have been motivated to make this modification for the benefit of the material’s high strength capabilities. 

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA ALEKSIC whose telephone number is (571)272-1659. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571)270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEVENA ALEKSIC/Examiner, Art Unit 4164                                                                                                                                                                                                        
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647